OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs.
Because the parties settled petitioner’s underlying claims, petitioner is a prevailing party within the meaning of 42 USC § 1988 (Maher v Gagne, 448 US 122). Petitioner’s 42 USC § 1983 claim that respondents violated 45 CFR 205.10 (a) (4) in failing to specify the regulation authorizing the termination of benefits fully supports an award of attorneys’ fees pursuant to 42 USC § 1988.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.